UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1399


RICHARD TAYLOR,

                  Plaintiff - Appellant,

          v.

SOCIAL SECURITY,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:12-cv-00039-MSD-LRL)


Submitted:   June 13, 2013                  Decided:   June 17, 2013


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Taylor, Appellant Pro Se.       Craig Wittman, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Richard       Taylor    appeals         the    district    court’s     order

adopting the recommendation of the magistrate judge and granting

Defendant’s      motion    to    dismiss       or   for    summary     judgment.       On

appeal,    we    confine    our    review      to    the    issues     raised    in   the

Appellant’s brief.          See 4th Cir. R. 34(b).                 Because Taylor’s

informal brief does not challenge the basis for the district

court’s disposition, Taylor has forfeited appellate review of

the court’s order.          Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal    contentions       are    adequately        presented     in   the   materials

before    this   court     and    argument      would      not   aid   the   decisional

process.

                                                                                AFFIRMED




                                           2